Citation Nr: 1544758	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right total knee arthroplasty.

2.  Entitlement to compensation for bilateral hand dermatitis as secondary to right total knee arthroplasty.

3.  Entitlement to compensation for disability manifested by back pain as secondary to right total knee arthroplasty.

4.  Entitlement to compensation for disability manifested by right leg pain as secondary to right total knee arthroplasty.

5.  Entitlement to compensation for an acquired psychiatric disorder as secondary to right total knee arthroplasty.




REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In November 2012, the Veteran testified via video conference at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in July 2014, at which time the above claims were denied.  The Veteran appealed the Board's decision, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in April 2015, the parties agreed to vacate the July 2014 Board decision, and remanded the case for additional development.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please see the Board's July 2014 decision for a detailed recitation of the facts of this case.  There has been no indication in the appeal process to the Court that the Board misinterpreted the facts or that the factual discussion was incomplete or inaccurate in any way.

Rather, the parties to the JMR agreed that VA failed to satisfy the duty to assist the Veteran in attempting to obtain evidence to support his claim.  Specifically, although the Veteran reported during a September 2011 RO hearing that his knee was examined every six months at the VA clinic in Conway, the most recent VA treatment records in the claims file were obtained in June 2010.  The claims file also contained no records from the VA Medical Center (VAMC) in Manchester.  It does not appear that VA obtained or attempted to obtain any treatment records since June 2010, and therefore remand is necessary to obtain all potentially relevant VA-generated medical evidence.

Additionally, the parties agreed that remand is necessary to obtain the Veteran's signed March 2007 consent form for his right knee arthroplasty, which is currently not associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any available treatment records from the VA clinic in Conway and from the Manchester VAMC, for treatment from June 2010 to present, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain the signed March 2007 consent form for the Veteran's right knee arthroplasty from West Roxbury VAMC.  All efforts to obtain that record should be fully documented, and a negative response must be provided if records are not available.

3.  Then, readjudicate the claims on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



